Citation Nr: 0830497	
Decision Date: 09/09/08    Archive Date: 09/16/08

DOCKET NO.  99-20 313A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial compensable rating for flat 
warts of the hands.

2.  Entitlement to an initial compensable rating for 
capsulitis of the second metatarsophalangeal (MTP) joint of 
the right foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active service from May 1995 to February 1999 
and from June 2002 to June 2006.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1999 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  
This case was previously before the Board in September 2003 
and Remanded for additional development and adjudication.

Because the claims involve a request for a higher initial 
evaluation following the initial grant of service connection, 
the Board has characterized both issues in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (separating initial rating claims from subsequent 
claims for increased ratings).  

As originally developed for appeal, the veteran's claim 
included the additional issue of entitlement to an annual 
clothing allowance.  This issue was considered in the rating 
action on appeal.  It was the subject of a notice of 
disagreement and included in the initial statement of the 
case.  However a substantive appeal as to this issue is not 
on file.  Therefore, consideration is limited to the issues 
listed on the first page of the present decision.


FINDINGS OF FACT

1.  The veteran's flat warts are manifested by no active 
disease process.

2.  The veteran's capsulitis of the second MTP joint of the 
right foot is manifested by subjective complaints of pain and 
is productive of no more than a slight degree of disability.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for flat 
warts of the hands are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103(a), 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 
(DC) 7806 (1999, 2007) (as in effect prior to, and on and 
after, Aug. 30, 2002).

2.  The criteria for an initial compensable rating for 
capsulitis of the second MTP joint of the right foot are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. § 4.71a, DC 5284 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Law and Regulations

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities, which is based 
upon average impairment in earning capacity.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. Part 4 (2007).  When a question 
arises as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of 
the recorded history of a disability is necessary in order to 
make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the 
regulations do not give past medical reports precedence over 
current findings where such current findings are adequate and 
relevant to the rating issue.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  
However, where the question for consideration is propriety of 
the initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  See Fenderson v. West, 12 Vet. App. 119 (1999).


Flat warts of both hands

In a March 1999 rating action, service connection was granted 
for flat warts involving both hands and a noncompensable 
evaluation was assigned under DC 7806.  The veteran appealed 
the initial evaluation assigned.  

The Board notes that, effective August 30, 2002, new 
regulations were promulgated concerning ratings for skin 
disorders.  See 67 Fed. Reg. 49,590-49,599 (July 31, 2002).  
Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-
2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (April 10, 2000); 38 
U.S.C.A. § 5110(g); 38 C.F.R. § 3.114; 38 U.S.C.A. § 5110(g).

Under DC 7806 of the old Rating Schedule, a 10 percent rating 
is assigned for exfoliation, exudation or itching, if 
involving an exposed surface or extensive area.  A 30 percent 
rating was warranted for a skin disorder with constant 
exudation or constant itching, extensive lesions, or marked 
disfigurement.  A 50 percent rating was warranted for a skin 
disorder with systemic or nervous manifestations and 
ulceration, extensive exfoliation, or extensive crusting, or 
for a skin disorder that is exceptionally repugnant.  38 
C.F.R. § 4.118.  

Under the current DC 7806, dermatitis or eczema covering at 
least 5 percent, but less than 20 percent of the entire body, 
or at least 5 percent, but less than 20 percent, of exposed 
areas affected, or intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than 6 weeks during the past 12-
month period warrants a 10 percent disability rating.  
Dermatitis or eczema covering 20 to 40 percent of the entire 
body or 20 to 40 percent of exposed areas affected, or 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of 6 
weeks or more, but not constantly, during the past 12-month 
period warrants a 30 percent disability rating.  38 C.F.R. § 
4.118.

The initial grant of service connection was based on service 
treatment records (STRs), as well as symptoms and clinical 
findings from a February 1999 VA examination report.  At that 
time the veteran reported a history of skin condition on both 
hands during service diagnosed as contact dermatitis and 
treated with hydrocortisone cream.  The condition waxes and 
wanes, depending on the environment, but had not resolved 
completely.  Examination revealed small, circular, flat skin 
excrescence on the left fifth finger and at the dorsum of the 
second finger at the distal interphalangeal joint.  The same 
lesions were present on the right snuffbox and dorsum of the 
second finger at the distal interphalangeal joint.  There 
were no other lesions present.  The diagnosis was warts with 
no functional limitations or dysfunction.  

However, on private evaluation in June 2000, examination of 
the skin revealed no evidence of a rash or warts involving 
either hand.  Turgor and color were within normal limits.  
There was no ulceration, exfoliations or crusting and no 
associated nervous and systemic manifestations.  The 
diagnosis was history of skin rash, possible flat warts on 
the hands, resolved.  

During his RO hearing in October 2000, the veteran testified 
that his skin condition was confined to his hands and varied 
depending on the type of work he was involved in and the 
environment (i.e., hot and humid).  As a result his skin 
condition could occur as often as two to three times a week 
or as little as two or three times a month.  He described the 
rash as having the appearance of ruptured blood vessels and 
small raised bumps.  There was no drainage, but there was 
itching which caused slight bleeding or skin breaks due to 
scratching.  However, if left alone the condition would just 
fade away.  He has used various medications with differing 
results.  He rated the condition as a 3 on a scale of 1-10.  
The skin condition was not currently active.  

Pursuant to a September 2003 Board remand, the veteran 
underwent recent VA examination in April 2004.  Examination 
of the skin was negative for erythema, ecchymosis, rashes, 
ulcerations, fissures, edema, or suspicious lesions.  The 
palms of both hands were dry and mildly scaly.  There was a 
callous formation on the palmer surface at the base of the 
right fourth metacarpal.  Range of motion of the fingers was 
full and not limited by pain, weakness, fatigue, lack of 
endurance, or incoordination.  There was no atrophy or 
ankylosis in the hands or fingers.  The diagnosis was history 
of atopic dermatitis vs. tinea of the hands and fingers in 
remission and without residuals.  The examiner noted the 
veteran's skin disorder had no impact on his employability.  
Moreover his employment did not exacerbate the skin disorder.  

Based upon the evidence, the veteran's current disability 
picture resulting from his skin disorder does not meet or 
approximate the requirements for a compensable evaluation.  
Despite the veteran's reports of recurrent symptoms, there is 
no documented pattern of repeated medical visits for 
treatment of the reported active recurrences.  Initially 
there were findings of small lesions on the second and fifth 
fingers of the left hand.  Currently, however, the medical 
evidence of record reflects that the veteran's flat warts are 
no longer active, and there is no evidence of any residuals 
warranting a compensable evaluation under either the former 
or the current criteria.  

Nor does the evidence show that the veteran's flat warts 
warrant a compensable evaluation under the current or former 
38 C.F.R. § 4.118 for assessing scars, as these codes require 
a showing of symptomatology not present in this case.  There 
is no evidence of residual scarring or disfigurement of the 
head, face, or neck.  There is also no evidence of deep, 
unstable or painful scars, limitation of motion due to scars, 
or scars covering an area of 144 square inches.  Thus, 
diagnostic codes for rating these manifestations are not for 
application.  See 38 C.F.R. § 4.118 DC 7800, 7801, 7802, 
7803, 7804, 7805 (2007).  

The current level of disability shown is encompassed by the 
rating assigned and, with due consideration to the provisions 
of 38 C.F.R. § 4.7, a higher evaluation is not warranted for 
any portion of the time period under consideration and there 
is no basis for the assignment of staged ratings under the 
Fenderson case.

A preponderance of the evidence is against the claim, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b) (West 2002).

Capsulitis of the right second MTP

In a March 1999 rating action, service connection was granted 
for capsulitis of the right second MTP and a noncompensable 
evaluation was assigned under DC 5284.  The veteran appealed 
the initial evaluation assigned.  

Under DC 5284, a 10 percent evaluation is warranted for a 
moderate foot injury, a 20 percent evaluation is assigned for 
moderately severe foot injury, and a 30 percent evaluation is 
assigned for severe foot injury.  See 38 C.F.R. § 4.71, DC 
5284 (2007).  

The initial grant of service connection was based on the 
STRs, as well as symptoms and clinical findings from a 
February 1999 VA examination report.  At that time the 
veteran gave a history of pain between the bases of the first 
and second toes following an inservice injury.  The pain was 
constantly aggravated by kneeling down on the rifle range 
with full weight on the right forefoot.  In addition, 
activities such as running and jumping also tend to aggravate 
the foot.  Examination of the right foot failed to reveal any 
swelling, bony malformation, or definite soft tissue masses.  
The toes were completely normal.  There was minimal 
tenderness to direct pressure in the web space between the 
bases of the first and second toes.  X-rays showed a tiny 
posterior calcaneal spur and soft tissue density under the 
metatarsal heads without significant enlargement.  The 
examiner concluded the veteran did not appear to have a major 
disability or significant functional impairment.  

In March 2000 the veteran was treated for an episode of acute 
capsulitis of the right second MTP, which was treated with 
over-the-counter arch supports and ice massage.  During 
follow-up evaluation in June 2000, examination was negative 
for evidence of flat feet, hallux valgus or abnormal weight 
bearing.  The veteran's gait was normal and he did not 
require any assistive devices for ambulation.  He was able to 
walk on this tiptoes and heels, as well as perform tandem-
gait, without difficulty.  Range of motion of the extremities 
was full and neurological examination was within normal 
limits.  There was tenderness over the right second toe at 
the metatarsal phalangeal junction.  There was no swelling, 
inflammation, or deformity.  There was no evidence of 
callosities, breakdown, or unusual shoe-wear pattern.  There 
were no scars appreciated over the right foot and no 
limitation in standing and walking.  X-rays of the right foot 
were normal with no finding of any calcaneal spurs.  The 
diagnosis was status post second MTP joint capsulitis with 
calcaneal spur, currently with tenderness.  The examiner 
opined that due to the right foot condition the veteran would 
have some mild impairment in his daily activities as he was 
limited from prolonged walking and standing.  

During his RO hearing in October 2000, the veteran testified 
that he had chronic foot pain with activity.  He also had 
swelling, pain on palpation and flare-ups with kneeling and 
prolonged standing.  He had occasional limping but has not 
required a cane.  He testified to recent treatment for his 
right foot, but acknowledged that he does not receive regular 
treatment for it.  His desk job in sales does not impact his 
right foot disability.  

On VA examination in April 2004, there was no evidence of 
erythema, ecchymosis, scars, masses, atrophy, callosities, 
ulcerations, or unusual shoe wear pattern.  There was no 
evidence of flat feet, hammertoes or hallux valgus 
deformities.  There was no edema, soft tissue swelling, 
inflammation, or trauma.  There was mild tenderness on 
palpation at the base of the second metatarsophalangeal 
joint, but no restriction on range of motion of any toes.  
Range of motion of the ankle and feet was not limited by 
pain, weakness, fatigue, lack of endurance, or 
incoordination.  There was no atrophy or ankylosis in the 
ankles or feet.  Muscle strength was normal and there was no 
loss of sensation to light touch and pinprick over the 
ankles, feet and toes.  Distal pulses were present and equal 
and capillary refill was intact.  The veteran's gait was 
normal and required no ambulatory aids or the use of special 
orthopedic shoes, ankle braces, or orthotics.  X-rays of the 
feet showed no evidence of acute right foot osseous injury or 
significant degenerative disease.  However a small posterior 
calcaneal spur was seen.  The diagnosis was capsulitis of the 
second metatarsophalangeal joint, right foot in remission and 
small posterior calcaneal spur without residuals.  The 
examiner noted the veteran's right foot disorder had no 
impact on his employability.  Moreover, the veteran's 
employment did not exacerbate his right foot disorder.  

In this case, findings, such as those described during the 
1999 and 2004 VA examinations do not amount to disability 
that warrants a characterization of moderate, as that term is 
used in DC 5284.  Here the record contains evidence of 
minimal symptomatology associated with capsulitis of the 
right MTP joint compared with a diagnostic code that requires 
moderate symptomatology in order to assign a compensable 
evaluation.  

The term "moderate" is not specifically defined by the 
regulation, but a review of other rating criteria relating to 
disabilities closely associated with the same anatomical area 
suggests that this term contemplates disability somewhat 
greater than that experienced by the veteran.  For example, a 
10 percent rating may also be assigned in cases where the 
veteran has claw foot with the great toe dorsiflexed, 
limitation of dorsiflexion at ankle, and definite tenderness 
under the metatarsal heads, see 38 C.F.R. § 4.71a, DC 5278.  
The veteran's disability, which primarily has been shown to 
cause some tenderness does not rise to such levels.  Despite 
his complaints and symptoms, the veteran has remained fully 
ambulatory and functional.  While the Board considers his 
reports of chronic pain very credible, indeed even 
objectively confirmed on VA examination, this complaint alone 
does not raise the severity of his disability to the more 
than moderate level.  That is to say, he does not have 
sufficient impairment to conclude his disability is moderate 
or moderately severe. 

Although the Board is required to consider the effect of the 
veteran's pain when making a rating determination, and has 
done so in this case, the Rating Schedule does not require a 
separate rating for pain. Spurgeon v. Brown, 10 Vet. App. 194 
(1997).  In light of his subjective complaints and any 
associated functional limitations, the Board finds that the 
capsulitis of the right second MTP is appropriately 
compensated by the current rating assigned on the basis of 
functional loss due to pain with application of 38 C.F.R. 
§§ 4.40, 4.45, and is in accordance with a level of 
impairment contemplated by the current criteria.  

Higher ratings may also be assigned to several other foot 
disabilities, if shown.  These are flatfoot (DC 5276), weak 
foot (DC 5277), claw foot (DC 5278), metatarsalgia (DC 5279), 
hallux valgus (DC 5280) and hammertoe (DC 5282).  38 C.F.R. 
§ 4.71a (2007).  However, the medical evidence does not show 
that any of these conditions have been shown to be a 
manifestation of the service-connected capsulitis of the 
right second MTP.  

The current level of disability shown is encompassed by the 
rating assigned and, with due consideration to the provisions 
of 38 C.F.R. § 4.7, a higher evaluation is not warranted for 
any portion of the time period under consideration and there 
is no basis for the assignment of staged ratings under the 
Fenderson case.

The preponderance of the evidence is against the claim, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b) (West 2002).


III.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In this case, the VCAA duty to notify was satisfied by way of 
a letter sent to the veteran in April 2004 that fully 
addressed the notice elements.  The letter informed the 
veteran of what evidence was required to substantiate the 
claims and of the veteran's and VA's respective duties for 
obtaining evidence.  Although no longer required, the veteran 
was also asked to submit evidence and/or information in his 
possession to the RO.  The RO also sent the veteran a letter 
in March 2006 informing him of how disability ratings and 
effective dates are assigned.  See Dingess v. Nicholson, 
supra.  Moreover, the veteran has not demonstrated any error 
in VCAA notice, and therefore the presumption of prejudicial 
error as to such notice does not arise in this case.  See 
Sanders v. Nicholson, supra.  See also Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007) (once service connection is granted the claim 
has been substantiated, additional VCAA notice is not 
required, and any defect in the notice is not prejudicial).  
Thus, the Board concludes that all required notice has been 
given to the veteran.  

The Board also finds VA has satisfied its duty to assist the 
veteran in the development of the claims.  The veteran's 
service treatment records (STRs) are of record and post 
service treatment records dated from 1999 to 2004.  The RO 
also obtained a VA medical opinion in April 2004.  Thus, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
veteran in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  



ORDER

An initial compensable rating for flat warts of the hands is 
denied.

An initial compensable rating for capsulitis of the second 
metatarsophalangeal joint, right foot is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


